      Case 4:11-cv-00129-JAJ-CFB Document 333 Filed 06/26/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF IOWA
                            CENTRAL DIVISION




 UNITED STATES OF AMERICA                 No. 4:11-cv-00129-JAJ-CFB
 ex rel. SUSAN THAYER,
                                          Chief Judge Jarvey
        Plaintiff,
                                          PLAINTIFF’S MOTION TO STAY
 v.                                       FURTHER BRIEFING AND
                                          DEFER DEFENDANT’S MOTION
 PLANNED PARENTHOOD OF THE                FOR ATTORNEYS’ FEES
 HEARTLAND, INC.,                         WHILE APPEAL IS PENDING,
                                          OR FOR PERMISSION TO TAKE
        Defendant.                        DISCOVERY TO RESPOND TO
                                          DEFENDANT’S MOTION FOR
                                          ATTORNEYS’ FEES



                                 INTRODUCTION

       Defendant Planned Parenthood of the Heartland filed a petition for attorney

fees that requests an award of more than $2 million. PPH supports its petition with

hundreds of pages of supporting documents. And the motion’s resolution will

require the parties to litigate, and this Court to resolve, numerous issues as to

whether this hard-fought litigation was “clearly frivolous, clearly vexatious, or

brought primarily for purposes of harassment.” 31 U.S.C. § 3730(d)(4). That inquiry

necessarily implicates the entire procedural history and substantive merits of this

case. Because Plaintiff Susan Thayer has already appealed the final judgment to

the Eighth Circuit, it makes little sense to initiate another round of intense

litigation until that appeal has resolved. Yet when Thayer asked PPH to defer the



                                           1
     Case 4:11-cv-00129-JAJ-CFB Document 333 Filed 06/26/20 Page 2 of 10




attorney-fee question until then, PPH said no. Accordingly, Thayer respectfully

requests that this Court hold the attorney-fee petition in abeyance pending the

completion of the Eighth Circuit proceedings. Alternatively, Thayer asks that the

Court grant discovery to Thayer so she can properly respond to the petition.

                                  BACKGROUND

      On May 20, 2020, this Court entered judgment in favor of Defendant PPH

(Dkt. No. 322). On June 1, 2020, Defendant PPH filed a Motion to Bifurcate/Sever

Fee Issues or in the Alternative for an Extension of Time to File its Fee Petition

(Dkt. No. 323). Soon thereafter, Thayer’s counsel contacted PPH’s counsel to explore

whether the parties could agree to stipulate to defer consideration of the fee issue in

light of Thayer’s intention to appeal. On June 2, 2020, before the parties had

resolved that issue, this Court granted PPH’s alternative request and set June 19,

2020, as the date for PPH’s submission of its fee petition (Dkt. No. 324). PPH’s

counsel then notified Thayer’s counsel that PPH would not be willing to stipulate to

deferring consideration of the fee issue until after the appeal was resolved.

      On June 8, 2020, Thayer filed her Notice of Appeal. (Dkt. No. 326). On June

19, 2020, PPH filed its Motion for Attorneys’ Fees. (Dkt. No. 332). In its motion,

Defendant seeks over $2 million in fees, both from Thayer and from counsel, and its

fee submissions total in the hundreds of pages. Resolving the petition will require

the Court to resolve, among other things, whether this action was “clearly frivolous,

clearly vexatious, or brought primarily for purposes of harassment.” 31 U.S.C.

§ 3730(d)(4), John Boese, Civil False Claims and Qui Tam Actions (§ 4.09[B]) at 4-




                                           2
     Case 4:11-cv-00129-JAJ-CFB Document 333 Filed 06/26/20 Page 3 of 10




325. Resolving that question will necessarily implicate the entire procedural history

and substantive merits of this case, along with other immaterial issues introduced

by PPH. See Brief in Support of Defendant’s Motion for Attorneys’ Fees, Dkt. No.

332-1.

         “A request for attorney’s fees should not result in a second major litigation.”

Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). But that is precisely what resolving

PPH’s $2 million+ demand will require. Indeed, responding to the issues PPH has

raised will not only require a considerable amount of time, but also discovery to

counter the many baseless allegations it levels against Thayer’s counsel. PPH

cannot accuse Thayer’s counsel of bad faith without the Court giving them the

opportunity to properly respond and fully develop the record.

         Accordingly, Thayer requests under Federal Rule of Civil Procedure

54(d)(2)(B) that this Court stay any further briefing and defer consideration of fees

and costs until after Thayer’s appeal to the Eighth Circuit is resolved, 1 or

summarily deny PPH’s motion without prejudice pending that appeal. In the

alternative, Thayer requests a scheduling conference to discuss and plan for the

discovery period that will be necessary to resolve the fee petition. In the event the

Court denies both requests, for the reasons discussed below, Thayer moves the

Court for eight weeks to submit its opposition to PPH’s Motion for Attorney’s Fees.




1
 See Thayer’s Motion to Defer Consideration of Defendant’s Bill of Costs Pending
Thayer’s Appeal (Dkt. No. 331).


                                             3
     Case 4:11-cv-00129-JAJ-CFB Document 333 Filed 06/26/20 Page 4 of 10




                                         ARGUMENT

      PPH tries to prove that Thayer’s case was vexatious by recounting this case’s

extensive procedural history. Def.’s Br. 7-11. But merely reciting the docket does

not satisfy the “stringent test . . . for the recovery of attorney fees by defendant.”

U.S. ex rel Montgomery v. St. Edward Mercy Med. Ctr., No. 4:05-CV-00899 GTE,

2008 WL 110858, at *1 (E.D. Ark. Jan. 8, 2008). PPH also recounts Thayer’s

summary judgment arguments and evidence proffered to suggest that her case was

ipso facto frivolous simply because she did not prevail. Def’s Br. at 11-13; 16. But

that is not the standard: “So long as there is some basis for the claim[s], a

prevailing defendant may not recover attorney fees.” U.S. ex rel. Onnen v. Sioux

Falls Indep. Sch. Dist. No. 49-5, No. CIV. 07-4174, 2011 WL 5976298, at *3 (D.S.D.

Nov. 29, 2011), aff'd, 688 F.3d 410 (8th Cir. 2012). Accord, e.g., United States ex rel.

Donegan v. Anesthesia Assocs. of Kansas City, PC, No. 4:12-CV-0876-DGK, 2015 WL

12839127, at *1 (W.D. Mo. July 23, 2015) (refusing to award attorney’s fees to

defendant based on summary judgment grant).

      PPH also seeks to recover fees from Plaintiff’s counsel under 28 U.S.C.

§ 1927, alleging that counsel “vexatiously multiplied this proceeding,” Dkt. No. 332-

1 at 16-18. But documents and testimony will show that Thayer’s counsel made

countless efforts to amicably and as expeditiously as possible resolve the many

discovery issues that arose throughout the case. In fact, Magistrate Judge Bremer

recently commended both parties’ counsel for the “civility, collegiality, and level of

professionalism [they] demonstrated . . . in completing the discovery in a focused




                                            4
     Case 4:11-cv-00129-JAJ-CFB Document 333 Filed 06/26/20 Page 5 of 10




way proportional to the needs of the case” as briefing on summary judgment

approached. Text Order, Dkt. No. 293 (Oct. 4, 2019). And earlier in discovery, Judge

Bremer explained that Thayer’s counsel had “attempted, repeatedly, to narrow the

scope of her discovery requests, and to work within the constraints of PPH’s record

retention system.” Order on Discovery Motions, Dkt. No. 169 at 3 (Aug. 18, 2017).

Judge Bremer, too, commended counsel “for their civility and professionalism in

these ongoing efforts.” Id.

      PPH’s attempt to misuse 28 U.S.C. § 1927 to punish Thayer’s counsel

justifies allowing discovery into the matter. See, e.g., In re Diet Drugs, 582 F.3d 524,

538 (3d Cir. 2009) (permitting objectors to take limited discovery to resolve fee

issue). PPH seeks over $2 million from both Thayer and her counsel and has

asserted bad faith against the latter stretching back as far as eight years. Such

serious accusations require a detailed response, and discovery is necessary to make

that possible. As it stands now, neither Thayer nor this Court have been provided

with any specific examples that would evidence a vexatious attempt by Thayer’s

counsel to extend discovery. Thayer’s counsel is left guessing as to the basis of

PPH’s assertions.

      Under these circumstances, and in light of her pending appeal which could

render moot any present fee assessment by this Court, it makes eminent sense to

defer any consideration of costs and fees at this time, or to summarily deny PPH’s

motion pending Thayer’s appeal. Federal Rule of Civil Procedure 54(d)(2)(B) allows




                                           5
     Case 4:11-cv-00129-JAJ-CFB Document 333 Filed 06/26/20 Page 6 of 10




this Court to defer ruling on PPH’s request for attorneys’ fees until after Thayer’s

appeal has been decided. See Comments to Fed. R. Civ. P. 54 (1993 amendments).

      Staying briefing and deferring consideration of the fee issue—or denying

PPH’s motion without prejudice—makes the most sense under the circumstances

presented here. PPH’s motion is no garden variety fee petition—it is a personal

broadside against Thayer and her counsel that implicates the entire procedural

history and substantive merits of this case, essentially amounting to a “second

major litigation.” Hensley, 461 U.S. at 437. Responding to PPH’s arguments will

require independent discovery and thus considerable time and effort not only for

Thayer to respond but also for this Court to rule. In addition, it will require

Thayer’s counsel to review and potentially submit thousands of emails, letters, and

other communications over the 8 years that evidence the professionalism of

Thayer’s counsel in attempting to resolve discovery disputes with PPH’s counsel

and in attempting to move the litigation forward. Moreover, all the effort put in to

resolving the fee issue will have been wasted if Thayer prevails in her appeal on

those merits.

      The Eighth Circuit’s ruling in National Farmers’ Organization Incorporated

v. Associated Milk Producers, Incorporated demonstrates that deferral is the

appropriate course of action here. 850 F.2d 1286 (8th Cir. 1988). In National

Farmers, the district court had denied without prejudice an initial motion for

attorney fees and costs because any award would have been “based on judgments

that [were] subject to immediate appellate review,” rendering the award “nothing




                                           6
     Case 4:11-cv-00129-JAJ-CFB Document 333 Filed 06/26/20 Page 7 of 10




more than an exercise in futility unless it [could be] assumed that [the district court

would] eventually be affirmed.” Alexander v. Nat'l Farmers Org., 637 F. Supp. 1487,

1500 (W.D. Mo. 1986). To avoid that “exercise in futility,” the district court correctly

refused to engage in “what promise[d] to be a second major litigation in connection

with [the] request for an attorneys’ fee award.” Id. The Eighth Circuit affirmed,

explaining that “rather than undertaking the time-consuming task of determining a

reasonable attorney’s fee, only to see the effort overturned on appeal . . . the district

court wisely deferred ruling on attorney’s fees and costs pending appeal.” Nat’l

Farmers, 850 F.2d at 1312. Other courts have reached the same conclusion in

similar circumstances. E.g., Hammond v. Alcoa, Inc., No.08-1746, 2009 WL 464319,

at *1 (W.D. Pa. Feb. 24, 2009) (exercising the court’s discretion to deny a motion for

fees, without prejudice, based on the court’s finding that it was “premature” while

an appeal was pending and where the motion was “comprised of arguments

regarding the substantive merits of plaintiffs’ claims” and whether those claims

were frivolous); Hipp v. Liberty Nat. Life Ins. Co., 65 F. Supp.2d 1314, 1323 (M.D.

Fla. 1999) (“In the interests of judicial economy, the Court will . . . defer ruling on

costs and attorneys’ fees until all appeals have been resolved.”). The same logic

applies here.

                                    CONCLUSION

      This Court should defer consideration of the fee issue or summarily deny

PPH’s motion, without prejudice, pending resolution of Thayer’s appeal to the

Eighth Circuit. In the alternative, Thayer requests that this Court set a scheduling




                                            7
     Case 4:11-cv-00129-JAJ-CFB Document 333 Filed 06/26/20 Page 8 of 10




conference to discuss the discovery period necessary for Thayer to properly respond

to PPH’s motion. If the Court chooses not to defer and also denies Thayer’s motion

for limited discovery, forcing the fee issue to be litigated now and without an

adequate record, then Thayer requests eight weeks from the date of the Court’s

order denying Thayer’s requested relief to file a response to PPH’s Motion for

Attorneys’ Fees. This will give Thayer the opportunity to properly respond to PPH’s

various and sundry allegations against Thayer and her counsel; to correct PPH’s

mischaracterizations of this case and its procedural history; to address line-by-line

the voluminous billing documents PPH submitted; and to make arrangements with

the Eighth Circuit to reset the scheduling in the appeal to account for the potential

interposition of the fee issue as a consolidated case. In the event the Court opts not

to defer or permit discovery, Thayer also requests leave to use the same 24-page

limit that PPH used to brief its motion.

      Respectfully submitted this 26th day of June, 2020.

                                       ATTORNEYS FOR PLAINTIFF-RELATOR
                                       SUSAN THAYER

                                       LEAD COUNSEL:
                                       /s/ J. Russell Hixson
                                       J. RUSSELL HIXSON
                                       HIXSON & BROWN, P.C.
                                       160 S. 68th Street, Suite 1108
                                       West Des Moines, IA 50266
                                       Tel.: (515) 222-2620
                                       rhixson@hixsonbrown.com

                                       Kevin H. Theriot
                                       Kenneth J. Connelly Jr.
                                       ALLIANCE DEFENDING FREEDOM
                                       15100 N. 90th Street


                                           8
Case 4:11-cv-00129-JAJ-CFB Document 333 Filed 06/26/20 Page 9 of 10




                             Scottsdale, AZ 85260
                             Tel.: (480) 444-0020
                             ktheriot@ADFlegal.org
                             kconnelly@ADFlegal.org




                                9
    Case 4:11-cv-00129-JAJ-CFB Document 333 Filed 06/26/20 Page 10 of 10




                            CERTIFICATE OF SERVICE

      I, J. Russell Hixson, an attorney, hereby certify that on the 26th day of June,

2020, the foregoing was filed with the Clerk of Court using the ECF system, which

will send notification of such filing to the following:

 Alan S. Gilbert, pro hac vice        Stanley J. Thompson
 Kristen C. Rodriguez,                Jonathan C. Wilson
 pro hac vice                         DAVIS BROWN KOEHN SHORS &
 DENTONS US LLP                       ROBERTS PC
 233 S. Wacker Drive, Suite 5900      215 10th Street, Suite 1300
 Chicago, IL 60606                    Des Moines, IA 50309
 kristen.rodriguez@dentons.com        stanthompson@davisbrownlaw.com
                                      jonathanwilson@davisbrownlaw.com
 Jae Park, pro hac vice
 DENTONS US LLP
 4655 Executive Drive, Suite 700
 San Diego, California 92121
 jae.park@dentons.com

 Carter White, pro hac vice
 DENTONS US LLP
 1221 Avenue of the Americas
 New York, New York 10020-
 1089
 carter.white@dentons.com

 Tony K. Lu, pro hac vice
 DENTONS US LLP
 101 Federal Street, Suite 2750
 Boston, MA 02110
 tony.lu@dentons.com




                                                 /s/ J. Russell Hixson
                                                 J. Russell Hixson




                                            10
